IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00139-CV
 
Maurice Mitchell,
                                                                                    Appellant
 v.
 
Doug Dretke, et al.,
                                                                                    Appellees
 
 
 

From the 278th District Court
Walker County, Texas
Trial Court No. 23,349
 

MEMORANDUM  Opinion

 




            Maurice Mitchell brings this appeal
from an interlocutory order denying his motion for default judgment.  However,
there is no statute authorizing an interlocutory appeal from such an order.  See
  Tex. A&M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007) (“Appellate courts have jurisdiction to consider immediate appeals of
interlocutory orders only if a statute explicitly provides such
jurisdiction.”).  Accordingly,
the Clerk of this Court notified Mitchell that the
appeal is subject to dismissal for want of jurisdiction and may be dismissed if
a response showing grounds for continuing the appeal was not filed within twenty-one
days.
            At the same time as notice was being
sent to Mitchell, he filed a “Voluntary Dismissal of Appellant’s Interlocutory
Notice of Appeal & The Appeal.”  And after the notice was sent, Mitchell
filed “Appellant’s Request to Expedite a Ruling” on the dismissal motion.
            Mitchell’s pleadings do not state a basis for this Court to exercise
jurisdiction other than to dismiss the appeal.  Accordingly, we grant the
motion to dismiss and dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).
                                                                                                PER
CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed May 28, 2008
[CV06]


pan>
      Justice Gray
      (Justice Gray dissenting)
Petition denied
Opinion delivered and filed November 1, 2001
Publish
[CV06]